I cannot follow the majority in holding that Mr. Sills stood in the relation of an *Page 327 
independent contractor to Mr. Sorenson. "The ultimate result to be obtained" consisted only of witnessing the closing of the transaction between Mr. Sorenson and his creditor. The witnessing by Mr. Sills of whatever was done was no more distinct from or independent of Mr. Sorenson's actions than the act of any employee or servant is independent of the authority which directs that the act be performed. Mr. Sills was employed to accompany Mr. Sorenson merely to act as a witness of what might transpire between his employer and a third party. In my opinion, any suggestion of independence of contract was excluded by the terms of the agreement. By the terms of the agreement between the parties, Mr. Sills was to be transported to and from Marysville. The accident occurred on the way home, and manifestly Mr. Sills was injured in the course of his employment.
While the words "in the business of the assured" may not be, as stated by the majority, "so general as to include every matter or affair requiring Sorenson's attention," it seems to me that they clearly cover the relation which existed in the case at bar. While, in a broad sense, Mr. Sorenson may have had only one business, which was that of working as a printer for Frayn Printing Company, it seems to me clear that a man may have more than one business. Of course, in his capacity as a printer, Mr. Sorenson employed no one, but this would not prevent his entrance into outside activities, in the course of which he might employ many persons.
An assured may have several businesses. He may own a store for the sale of general merchandise, a mill for the manufacture of lumber, and a coal mine. Any business in which an assured may engage, be it small or large, becomes for the time "the business of the assured," within the meaning of the policy. It seems to *Page 328 
me evident that the insurer desired to exclude from the risks which he assumed claims on the part of employees of the assured.
The majority limit the application of the policy to "the habitual or customary occupation" of the assured. This limitation appears to me to be unreasonable and inconsistent with the language of the policy. An employment is an employment, whether it is to last an hour, a month, or a year; and when the relationship which existed between Messrs. Sills and Sorenson was definitely established by agreement of the parties — and in the case at bar the contract, whatever it be called, was established positively and beyond question — that employment became the business of the assured, within the terms of the policy. The rule adopted by the majority leaves the matter open for different conclusions in cases which to me seem to be absolutely alike in principle.
For the reasons assigned, I dissent from the conclusion reached by the majority.
HOLCOMB and BLAKE, JJ., concur with BEALS, J. *Page 329